PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV


   Examiner’s Detailed Office Action   

Information Disclosure Statement
The information disclosure statement filed on12/16/2019 fails to comply with the provisions of 37 CFR 1.98 and MPEP § 609 because the Non Patent Literature (NPL)  information (page five of seven, cite no. 26) is incomplete. Accordingly, Examiner has lined through this document on the PTO-1449 form. However, a copy of this document has been submitted with the IDS. Examiner has considered the document and has cited the document in PTO-892 form attached to this communication.

	
1.	Claims 1, 5-10, 12-14, 16 and 20 are allowed.	
  			           REASONS FOR ALLOWANCE
2.	The following is an Examiner’s statement for reasons for allowance: 

3.	Claims 1, 5-10, 12-14, 16 and 20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated 
4.	The limitations recited in independent claims 1“…using a supervised-learning update rule to train the first RNN computational model based at least in part on the predicted result value and a corresponding reference result value received via the communications interface in response to the indication to provide a second RNN computational model;
operating the second RNN computational model on the first state information and a second observation value received via the communications interface in response to the indication to provide
second state information and a second predicted result value; and
using a reinforcement-learning update rule to train the first QN computational model based at least in part on the first state information, the second state information, the reference result value, and the selected action to provide a second QN computational model.” 
5.	The limitations recited in independent claims 10“…training the first RNN computational model, using a supervised-learning update rule, based at least in part on the first predicted result value and the first reference result value to provide a second RNN computational model;
operating the second RNN computational model on the second observation value to provide second state information and a second predicted result value; and
training the first QN computational model, using a reinforcement-learning update rule, based
at least in part on the first state information, the second state information, the first reference result value, and the selected action to provide a second QN computational model.”
6.	The limitations recited in independent claims 16“…training the first RNN computational model, using a supervised-learning update rule, based at least in part on the first predicted result value and the first reference result value to provide a second RNN computational model;
operating the second RNN computational model on the second observation value to provide second state information and a second predicted result value; and
training the first QN computational model, using a reinforcement-learning update rule, based at least in part on the first state information, the second state information, the first reference result value, and the selected action to provide a second QN computational model.”
7.  For claims 1, 5-10, 12-14, 16 and 20, the prior art by Wang et al. (US 2017/0140266A1) does teach  a QN, trained by reinforcement learning, that provides expectation (Q) values to select actions.  However there is no prior art to cover the claim limitations recited above.
8.	When taken in context the claim(s) as a whole was/were not uncovered in the prior art

i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the 

issue fee. Such submissions should be clearly labeled “Comments regarding Statement of 

Reasons for Allowance.”


Correspondence Information
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122